Citation Nr: 1127602	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-03 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to an initial compensable evaluation for hypertension for the period from October 2, 2005, to April 8, 2009.

3.  Entitlement to an initial evaluation in excess of 10 percent for hypertension on or after April 8, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969, from March 2003 to March 2004, and from April 2005 to October 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO granted service connection for type II diabetes mellitus and for hypertension and assigned a 20 percent rating and a noncompensable rating, respectively, effective from October 2, 2005.  The Veteran appealed that decision seeking higher initial evaluations.   

During the pendency of the appeal, a rating decision dated in September 2009 increased the Veteran's disability evaluation for hypertension to 10 percent effective from April 8, 2009.  However, the Board notes that the Veteran has not been granted the maximum evaluation for that disability.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).   In this case, it appears that there are additional treatment records that have not been associated with the claims file.  In particular, the RO requested records from Dr. A.S. (initials used to protect the Veteran's privacy), the Veteran's private primary care physician, in January 2007.  The RO subsequently received a copy of the Veteran's signed VA Form 21-4142, Authorization and Consent to Release Information to VA, with the following handwritten comments: "Patient is under [illegible] from 8/31/04 till the present.  He is suffering from diabetes mellitus and hypertension.  Seen at this office on regular basis."  However, Dr. A.S. did not provide any copies of the Veteran's actual treatment records, and it does not appear that any additional attempt has been made to obtain such records.  

Moreover, the claims file does not contain any treatment records dated after November 2007.  Therefore, the RO should attempt to obtain any and all treatment records pertaining to the Veteran's diabetes mellitus and hypertension, including medical records from Dr. A.S. and ongoing treatment records dated after November 2007.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus and hypertension.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for the Veteran's treatment records from Dr. A.S. (identified in a VA Form 21-4142).

The RO should also obtain any VA medical records dated from November 2007 to the present.

2.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  Further development may include affording the Veteran a VA examination to ascertain the current severity and manifestations of his disabilities.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





